Exhibit ASSET PURCHASE AND SALE AGREEMENT This Asset Purchase and Sale Agreement (the “Agreement”) is made and entered into as of this 15th day of October, 2008, by and between M-J Oil Company, Inc., an Ohio corporation (“Seller”), and ECCO Energy Corp., a Nevada corporation (“Buyer”). BACKGROUND WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase from Seller, the Assets (as defined in Section 1 hereof) in accordance with the terms and conditions set forth herein. NOW THEREFORE, in consideration of the premises and mutual covenants and conditions contained herein, the parties hereto, intending to be legally bound hereby, agree as follows: 1.Sale and Purchase of the Assets.On the Closing Date (as defined in Section 11 hereof), Seller shall sell, assign, convey and deliver to Buyer, and Buyer shall purchase and acquire from Seller, as of the Effective Date (also as defined in Section 11(a) hereof), all of Seller’s right, title and interest in and to the following assets (Seller’s right, title and interest in the following is collectively called the “Assets”): a.Pipeline.That certain pipeline more particularly described in Exhibit 1(a) attached hereto and made a part hereof for all purposes (the “Pipeline”); b. Contracts.All right, title and interest of Seller in and to all presently existing and valid rights of ways, easements, and other agreements and contracts which relate to any of the Assets described above, or which relate to the operation, or maintenance thereof or other agreements and contracts enumerated on Schedule 1(b) hereto; c.Records.All books, files, records, maps, correspondence, studies, surveys, reports and other data in the possession of Seller and relating to the Assets or copies thereof (the “Records”). 2.Purchase Price.Subject to the Closing of that certain Asset Purchase and Sale Agreement dated September 30, 2008 by and between Seller and Samurai Corp., an affiliate of Buyer, the total purchase price for the Assets, shall be One Million Dollars U.S. ($1,000,000.00) payable at the Closing by delivering to Seller a Promissory Note substantially in the form of Exhibit 2 attached hereto and made a part hereof. 3.Representations and Warranties of Seller.Seller represents and warrants to Buyer as follows: a.Organization.Seller is a corporation duly organized, validly existing and in good standing under the laws of the State of Ohio and is qualified or registered as a foreign entity in each jurisdiction where it is required to be so qualified and registered except where the failure to so qualify would not have a material adverse effect on the Seller’s ownership, operation or value of the Assets. b.Authority.Seller has full power and authority to enter into this Agreement and to perform Seller’s obligations under this Agreement.Neither the execution and delivery of this Agreement nor the performance by Seller of its obligations hereunder will (i) violate Seller’s Articles of Organization, (ii) violate or constitute a default under any law, regulation, contract, agreement, consent decree or judicial order by which Seller or any of its officers, members or partners are bound or (iii) result in the creation of any Title Defect upon the Assets. c.Enforceability.This Agreement has been duly executed and delivered by the Seller and constitutes the legal, valid and binding obligation of Seller enforceable in accordance with its terms, except as limited by bankruptcy or other laws applicable generally to creditor’s rights and as limited by general equitable principles.At the Closing, all documents required hereunder to be executed and delivered by Seller and shall constitute the legal, valid and binding obligations of Seller enforceable in accordance with their respective terms, except as limited by bankruptcy or other laws applicable generally to creditor’s rights and as limited by general equitable principles. d.Contracts.Schedule 1(b) contains a list of all material contracts affecting the Assets in Seller’s possession or to which Seller is aware the Assets are subject.Seller has received no notice of its material default under any of such contracts.Such contracts are in full force and effect and have not been modified or amended to any material extent subsequent to the date hereof. e.Preferential Purchase Rights/Consents.To the best of Seller’s knowledge, Schedule 3(e) sets forth all consents, approvals, waivers and authorizations (collectively, “Consents”), and all preferential purchase rights required to be obtained (“Pref Rights”), in connection with the sale of the Assets to Buyer. f.Litigation and Claims.Except as described on Schedule 3(f), no claim, demand, filing, cause of action, administrative proceeding, lawsuit or other litigation is pending or, to Seller’s knowledge, threatened with respect to Seller or the Assets that could now or hereafter materially adversely affect the ownership, operation or value of the Assets. g.Finder’s Fees.Seller has not incurred any liability, contingent or otherwise, for brokers’ or finders’ fees in respect to this transaction for which Buyer shall have any responsibility whatsoever. h.Compliance with Laws.Seller has no actual knowledge, and has not received any notice from any federal, state or municipal authority that the Assets or Seller’s use thereof in its business, are not in material compliance with all laws, rules, regulations and permits relating to the Assets except for such non-compliance and violations which, individually or in the aggregate, would not have a material adverse effect on the ownership, operation or value of the Assets.Seller will promptly notify Buyer upon receipt of any such notice. i.Title.Seller owns the Assets free and clear of all liens and encumbrances (except as disclosed in the Schedules hereto) arising by, through or under Seller. The Transfer Documents contemplated in Section 6(d) shall be conveyed by Seller to Buyer with covenants of limited warranty against claims and demands of all persons lawfully claiming the same by, through, or under Seller, but not otherwise related to the title to the Pipeline, subject to the limitations of such warranty set forth in Section 13, but such Transfer Documents shall be made without any warranty of title, either express or implied, with respect to any personal property and equipment, and with respect to such personal property and equipment the Transfer Documents shall be made on an “as is” “where is” basis with all faults. j.Environmental Issues.To the best of its knowledge, Seller has complied in all material respects with all Environmental Laws (as defined below) and with the terms of all permits, licenses, orders, decrees and agreements thereunder.Seller is not aware of, and has not received notice from any person or entity asserting or alleging (i) any non-compliance with the Environmental Laws by Seller relating to the operation and ownership of the Assets; (ii) any liability in connection with the release, spill, discharge, storage, disposal or presence of any pollutants, contaminations, chemicals, industrial, toxic or hazardous substances or wastes, petroleum, petroleum products or wastes and natural gas by-products, liquids or wastes (collectively, “Hazardous Materials”), including but not limited to liability under the federal Comprehensive Environmental Response, Compensation and Liability Act or similar state “Superfund” laws, relating in any way to the Assets; or (iii) the release, discharge or presence of any Hazardous Materials at, on, under or from any of the Assets requiring cleanup or other remedial action pursuant to the Environmental Laws.For purposes of this agreement, Environmental Laws shall include the Comprehensive Environmental Response, Compensation and Liability Act of 2980, as amended (42 U.S.C. & 6091 et. seq.).The Resource Conservation and Recovery Act of 1976 (42 U.S.C. & 6901 et. seq.), The Clean Water Act (33 U.S.C. & 466 et. seq.), The Safe Drinking Water Act (14 U.S.C. & 1401-1450), The Hazardous Materials Transportation Act (49 U.S.C. & 1401-7401 et. seq.) as amended, The Clean Air Act amendments of 1990, and any other applicable federal, state or local law.Notwithstanding the foregoing, the parties acknowledge that oil and gas assets of the nature of the Assets routinely contain some quantities of oil, brine or other materials and that the presence of such materials in such locations and quantities as are routinely found on or near Appalachian Basin oil and gas properties is not a violation of any warranty or other provision of this Agreement. k.Financial Data.To Seller’s knowledge, all financial data provided by Seller to Buyer relating to the Assets is true and accurate in all material respects. l. No AFE Items.Seller has incurred no expenses, and has made no commitments to make expenditures, in connection with (and no other obligations or liabilities have been incurred which would adversely affect) the ownership or operation of the Assets since September 1, 2008, other than routine expenses incurred in the normal operation of the same.Seller has not abandoned or removed any material items of equipment, except those replaced by items of equal suitability and value since September 1, 2008. m.
